[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield. Docket No. CR 2-40622;
Barry Butler, Esq., Defense Counsel for Petitioner.
Linda Howe, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION
After trial by jury, petitioner was convicted of assault on a peace officer in violation of General Statutes Sec.53a-167 (a)(1) and larceny in the sixth degree in violation of CT Page 10326 General Statutes Sec. 53a-119a. A sentence of eight years was imposed on the first count and a concurrent sentence of ninety days was imposed on the second count. The total effective sentence was eight years.
The facts underlying this conviction indicate that petitioner was apprehended after taking a number of Batman tee-shirts from a store. During the arrest of petitioner, a scuffle developed in which petitioner struck the officer, a detective, and seized his pistol. It was claimed that petitioner attempted to shoot the officer. He was, however, acquitted of attempted murder.
His attorney stressed the fact that petitioner was the product of a broken home and a very disruptive early life. The attorney also pointed out that petitioner had a serious skin problem which caused difficulties in his early life. He also argued that petitioner had only one serious violent prior offense. The attorney claimed that the sentencing judge did not take into consideration all of the mitigating factors which existed and that under the circumstances the sentence imposed was unduly harsh.
Speaking for himself, petitioner admitted that he was no angel and he admitted responsibility, but he said that he felt more like a victim in this case. Petitioner claimed that the sentence was unfair in view of the nature of the crime.
The state's attorney argued that the sentence was appropriate in view of petitioner's background with nine prior felony convictions. He also mentioned the struggle between the petitioner and the officer over the officer's pistol.
The sentencing judge mentioned petitioner's prior criminal experience and the violence of the assault involved here.
In imposing sentence, it was proper for the court to consider petitioner's long criminal record. In view of that record and the nature of the assault involved here, it cannot be found that the sentence imposed was inappropriate or disproportionate in light of the nature of the offense and the character of the offender.
Sentence affirmed.
JOSEPH J. PURTILL, Judge. LAWRENCE C. KLACZAK, Judge. RAYMOND R. NORKO, Judge.
Purtill, J., Klaczak, J., and Norko, J. participated in this decision. CT Page 10327